vu department of the treasury internal_revenue_service washington d c 04-of contact person id number telephone number op e-00 tr date jul employer_identification_number legend w x y z dear sir or madam this is in reply to your letter of date regarding a request by w for an extension under the provisions of sec_4943 of the intemal revenue code of the period within which a private_foundation normally is allowed to dispose_of excess business_assets acquired by gift you have been recognized as exempt under sec_501 of the code and are a private_foundation within the meaning of sec_509 in y a publicly traded company which z has contributed to you the majority of the assets you hold are shares of stock x z's mother established w a private_foundation which was also funded with stock in y in x contributed a large number of shares of stock in y to w as a result of this gift w's holdings in y exceeded the percent de_minimis amount of permitted holdings allowed by sec_4943 of the code pursuant to the provisions of sec_4943 of the code w had a year period from the date of the gift to dispose_of the shares of stock it held which were considered excess_business_holdings furthermore pursuant to the provisions of sec_53_4943-3 of the foundation and similar excise_tax regulations your holdings in y are included in determining whether w has excess_business_holdings because you are considered a disqualified_person for the purposes of sec_4943 and the percent de_minimis_rule the initial holding_period ended in the year however w had not successfully reduced its holdings to a permitted level therefore pursuant to the provisions of sec_4943 w requested an extension of the year period in your letter of date you have acknowledged that you are aware that w has not disposed of a sufficient number of shares of stock to enable it and all related private_foundations to come within a level of permitted holdings in addition you are aware of w’s current plan to dispose_of its excess_business_holdings and have agreed to the terms of this pian re sec_50i c of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable or educational_purposes sec_509 of the code provides that unless specifically excepted a domestic or foreign organization described in sec_50i c is a private_foundation and subject_to the excise_taxes of chapter sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings as meaning with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock sec_4943 of the code provides that with certain exceptions not applicable here if after may there is a change in the holdings in a business_enterprise other than by purchase ie by gift or bequest by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held bya gisqualified person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_4943 provides that the secretary may extend for an additional year period the period under subparagraph for disposing of excess_business_holdings in the case of an unusually large gift or bequest of diverse business holdings or holdings with complex corporate structures sec_53_4943-4 a of the foundation and similar excise_tax regulations provides that in general when the percentage of the holdings in a business_enterprise held by a private_foundation and all disqualified persons together or when the percentage of the holdings of a private_foundation alone in such business_enterprise deceases such holdings may not be increased sec_53_4943-3 of the regulations provide that a private_foundation is not treated as having excess_business_holdings in any incorporated business_enterprise in which it together with all other private_foundations described in sec_4946 actually or constructively owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes fer re of stock if however the private_foundation together with all other private_foundations described in sec_4946 actually or constructively owns more than percent of either the voting_stock or the value of the outstanding shares of all classes of stock in any incorporated business_enterprise all the stock in such business_enterprise classified as excess_business_holdings under sec_4943 is treated as excess_business_holdings for purposes of this paragraph any stock owned by a private_foundation which is treated as held by a disqualified_person under sec_4943 or shall be treated as actually owned by the private_foundation sec_4946 provides that for the purposes of sec_4943 the term disqualified_person includes a private_foundation which is effectively controlled directly or indirectly by the same person or persons who contro the private_foundation in question or one where substantially_all of the contributions were made directly or indirectly by the same persons to include a substantial_contributor or a member of their family you recognized you have an interest in w's request for an extension because sec_53 b i of the regulations provides that your holdings in y are taken into consideration in determining whether w comes within the percent de_minimis holdings rule and similarly w's holdings are considered in determining your level of permitted holdings we have considered the plan presented by w to dispose_of its excess_business_holdings in y within one year from the end of the initial year period and have concluded that w can reasonably be expected to have successfully disposed of sufficient shares of stock in y to come within the percent de_minimis holdings level accordingly w has been granted an extension of one year within which to dispose_of the remaining shares of stock needed to permit both you and w to come within the percent de_minimis permitted holdings level failure to dispose_of sufficient shares of stock in y will place you and w in excess_business_holdings situations and subject_to the tax imposed by sec_4943 of the code this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent because this letter could help resolve any questions about your exempt status you should keep it in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed gartand garsep garland a carter manager exempt_organizations technical group
